
	

113 S583 PCS: Life at Conception Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 30
		113th CONGRESS
		1st Session
		S. 583
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Paul (for himself,
			 Mr. Wicker, Mr.
			 Barrasso, Mr. Boozman,
			 Mr. Burr, Mr.
			 Coats, Mr. Coburn,
			 Mr. Enzi, Mrs.
			 Fischer, Mr. Grassley,
			 Mr. Hoeven, Mr.
			 Inhofe, Mr. Moran,
			 Mr. Risch, Mr.
			 Thune, and Mr. Johanns)
			 introduced the following bill; which was read the first time
		
		
			March 18, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To implement equal protection under the 14th article of
		  amendment to the Constitution for the right to life of each born and preborn
		  human person.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Life at Conception Act of
			 2013.
		2.Right to
			 lifeTo implement equal
			 protection for the right to life of each born and preborn human person, and
			 pursuant to the duty and authority of the Congress, including Congress' power
			 under article I, section 8, to make necessary and proper laws, and Congress'
			 power under section 5 of the 14th article of amendment to the Constitution of
			 the United States, the Congress hereby declares that the right to life
			 guaranteed by the Constitution is vested in each human being. Nothing in this
			 Act shall be construed to require the prosecution of any woman for the death of
			 her unborn child.
		3.DefinitionsIn this Act:
			(1)Human person;
			 human beingThe terms human person and human
			 being include each member of the species homo sapiens at all stages of
			 life, including the moment of fertilization, cloning, or other moment at which
			 an individual member of the human species comes into being.
			(2)StateThe
			 term State, and as used in the 14th article of amendment to the
			 Constitution of the United States and other applicable provisions of the
			 Constitution, includes the District of Columbia, the Commonwealth of Puerto
			 Rico, and each other territory or possession of the United States.
			
	
		March 18, 2013
		Read the second time and placed on the
		  calendar
	
